 LOCAL 445, IUE173Local 445, International Union of Electrical, RadioandMachineWorkers,AFL-CIOandSperrySystemsManagement Division,SperryRandCorporation.Case 29-CB-1019January 16, 1975SUPPLEMENTAL DECISION ANDORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS, KENNEDY, AND PENELLOOn March 5, 1973, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding, finding that the RespondentUnion (hereafter the Union) had not committed thealleged violations of Section 8(b)(3) of the NationalLabor Relations Act, as amended, and ordering thatthe complaint be dismissed in its entirety.' Thereaft-er,SperrySystemsManagementDivision, SperryRand Corporation (hereafter Sperry), the ChargingParty herein, filed a petition for review and theBoard filed a cross-application for enforcement ofthe Order with the United States Court of Appealsfor the Second Circuit.On February 15, 1974, the court issued itsdecision 2 vacating the Board's Order and remandingthe case for further proceedings consistent with itsopinion. The court held, contrary to the decision of amajority of the Board,3 that the evidence and theapplicable law established the alleged violation ofSection 8(b)(3) of the Act and that the Boardtherefore erred in dismissing the complaint.On May 6, 1974, the Board, through its ExecutiveSecretary, notified the parties that the Board haddecided to accept the remand of the court andfurther advised the parties that any of them thatwished to do so might now file a statement ofpositionwith respect to the issues raised by thecourt's remand. Thereafter, by letter dated May 9,1974, the Respondent set out its position with respectto the issues raised by the court's remand and alsoadvised that it intended to petition the United StatesSupreme Court for a writ of certiorari in this matter.Subsequently, Respondent did file with the UnitedStates Supreme Court a petition for certiorari on thedecision of the Court of Appeals for the SecondCircuit,supra;and,on October 15, 1974, theSupreme Court denied that petition, 419 U.S. 831.202 NLRB 183.s 492 F.2d 63.3MembersKennedy andPenello dissented.4 SubsequentlytheRespondentmoved that the Board, in its Order,substitutefor the certified unit description (set forth by the AdministrativeLaw Judge, 202 NLRB at 187) the occupations set forth under Art. 2 of thethencurrentand subsisting collective agreementbetween the parties, andthe Charging Partyagreed that the classificationslisted be so conformed.Accordingly, par. 1(c) of our Orderherein reflectsthe unit description thusOn October 30, 1974, the Board, through itsExecutive Secretary, again invited the parties to nowstate their position with respect to the issues raisedby the court's remand. Responses were then filed bythe General Counsel, by the Charging Party, and bythe Respondent .4The Board has duly considered the decision of theCourt of Appeals for the Second Circuit in light ofthe statements of position filed by the parties in thisproceeding. Adopting, as the law of this case, thecourt's finding concerning the unlawful nature ofRespondent's conduct as established by the record inthis case, the Board now concludes that the allegedviolations of Section 8(b)(3) of the Act, as describedby the complaint, must be and they hereby aresustained.5The Board deems it appropriate, there-fore, to issue a remedial order in the terms set outbelow.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Local 445,InternationalUnion of Electrical, Radio and Ma-chineWorkers, AFL-CIO, its officers, representa-tives, and agents, shall:1.Cease and desist from:(a)Using, or attempting to use, the grievance andarbitration procedures established by its collective-bargaining agreement with Sperry Systems Manage-ment Division, Sperry Rand Corporation, coveringtheunit ofMetropolitanNew York City areaemployees described below, for the purpose ofcompelling Sperry Rand to apply the substantiveterms of that agreement to unrepresented technicalemployees engaged by that Company at its Vallejo,California, plant.(b) In any other manner using the collective-bargaining process as established for the unit of thebelow-described employees as a means of protestingor otherwise determining the wages, hours, andworking conditions of unrepresented employees atSperry's Vallejo, California, facilities.(c)Attempting in any like or related manner toexpand its established collective-bargaining relation-ship beyond the bounds of the unit composed of thefollowing employees:agreed upon.5ContrarytoRespondent's position,the Board finds nothing in thecourt's decision which permits the Board to entertain Respondent's requestthat the hearing be reopened so that Respondentmay adducefurtherevidence in support of its defense to the alleged 8(b)(3) violation.Moreover,the motion is not granted for the additional reason that Respondent has notindicated that any evidence it now seeks to adduce was not available to itwhen the hearing on the complaint was held.216 NLRB No. 30 174DECISIONSOF NATIONALLABOR RELATIONS BOARDDesign draftsmen,senior draftsmen,draftsmen,drafting typists, diagrammer operators,editorialassistants,engineeringwriters I and II, partscatalog writers I and II,senior industrial illustra-tors, industrial illustrators,technical illustratorspecialists,senior technical illustrators,technicalillustrators,engineering aides, logistic assistants,material test coordinators,material laboratoryassistants I and II,senior plant layout engineers,plant layoutengineers,plant layout draftsmenand development technicians, employed at Sper-ry'splants inMetropolitanNew York City,includingNassau and Suffolk Counties, ontemporaryassignmentswherever located fromsaidplant;and/or temporary or permanentassignments from said plants to customer orvendor installations,wherever located,exclusiveof all guards,watchmen,professional employeesand supervisors as defined in the Act and allother employees not employed in the includedclassifications.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix." 6 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent Union's official representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places,including all places wherenotices to members are customarily posted.Reasona-ble steps shall be taken by Respondent Union and itsagents to insure that such notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT use,or attempt to use, thegrievance and arbitration procedures establishedby ourcollective-bargaining agreementwithSperry SystemsManagement Division, SperryRand Corporation, covering the certified unit ofMetropolitanNew York Cityarea employeesdescribed below, for the purpose of compellingSperry Rand to apply the substantive terms ofthat agreement to unrepresented technical em-ployees engaged by that Company at its Vallejo,California, plant.WE WILL NOT in any other manner use thecollective-bargaining process as established forthe unit of the below-described employees as ameans of protesting or otherwise determining thewages, hours, and working conditions of unrepre-sented employeesat Sperry's Vallejo, California,facilities.WE WILL NOT attempt in any like or relatedmanner to expand our established collective-bargaining relationshipbeyond the bounds of theunit composed of the following employees:Designdraftsmen,seniordraftsmen,draftsmen,draftingtypists,diagrammeroperators,editorial assistants,engineeringwriters I and II,parts catalog writers I andII,senior industrial illustrators,industrialillustrators,technical illustrator specialists,senior technical illustrators,technical illus-trators, engineering aides, logistic assistants,material test coordinators,material laborato-ry assistants I and II, seniorplant layoutengineers,plant layout engineers, plantlayoutdraftsmen and developmenttechni-cians, employed atSperry's plants in Metro-politanNewYork City,including Nassauand Suffolk Counties,on temporaryassign-ments wherever located from said plant;and/or temporaryor permanent assignmentsfrom said plants to customeror' vendorinstallations,wherever located, exclusive ofall guards, watchmen, professionalemploy-ees and supervisors as definedin the Act andallother employeesnot employed in theincluded classifications.LocAL 445,INTERNATIONAL UNIONOF ELECTRICAL, RADIOAND MACHINE WORKERS,AFL-CIO